Citation Nr: 1723396	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral chronic otitis externa, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1973 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the knees, although a VA examination was obtained in April 2016, recently, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and of any opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, since the April 2016 examination did not fully address all of these factors, a new examination is required.

As to the claim involving otitis externa, the most recent VA examination of this disability took place in March 2012.  Since that time, the Veteran has continued to seek treatment for this disability and VA treatment records indicate he has continued to complain of symptoms associated with otitis externa.  Although he is currently in receipt of the maximum schedular evaluation under Diagnostic Code 6210, to ensure that the complete disability picture is captured, and in light of the length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, in correspondence dated March 2014, the Veteran alleged that his service-connected disabilities, to include left and right knee disabilities and otitis externa, have prevented him from working since 2008.  As indicated above on the title page, the issue of entitlement to a TDIU has thus been raised by the evidence of record as part and parcel of the appeals for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

While treatment records associated with the VA Medical Center in San Juan through April 2016 have been obtained, to the extent there are any outstanding VA treatment records, these should be obtained.

Finally, it appears that some documents in the claims file, specifically those associated with records from the Social Security Administration, are in Spanish and have not yet been translated into English.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the San Juan VA Medical Center from April 2016 to the present.

2.  Translate any documents that are in Spanish to English, to include those associated with the Veteran's Social Security Administration records.

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected otitis externa.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to otitis externa.

4.  The Veteran should also be afforded a VA examination to evaluate the current severity of his left and right knee degenerative joint disease.  The electronic claims folders should be made available to the examiner for review in conjunction with the examinations and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the knees.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

5.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

